                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA


CLARICE LEOTA HARDY,                    )
                                        )
                             Plaintiff, )
                                        )
      vs.                               )
                                        )
CITY OF NOME, et al.,                   )
                                        )                No. 2:20-cv-0001-HRH
                            Defendants. )
_______________________________________)



                                      ORDER

                                 Motion to Withdraw1
       Joshua A. Decker’s motion to withdraw as plaintiff Clarice Leota Hardy’s co-

counsel is granted.

       DATED at Anchorage, Alaska, this 14th day of July, 2021.



                                               /s/ H. Russel Holland
                                               United States District Judge




       1
       Docket No. 70.

ORDER – Motion to Withdraw                                                            -1-


           Case 2:20-cv-00001-HRH Document 71 Filed 07/14/21 Page 1 of 1
